Citation Nr: 1418850	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to a left shoulder disability.

3.  Entitlement to an initial compensable disability rating for left shoulder degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a hearing before the undersigned in May 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right shoulder disability and of entitlement to a compensable disability rating for left shoulder degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has a current back disability, identified as degenerative in nature, which was at least as likely as not incurred during service, as shown by a continuity of back pain symptomatology.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a back disability.  As this represents a complete grant of the benefits sought on appeal with respect to that claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by merely showing a continuity of symptomatology.  See Walker, 701 F.3d 1331.  

II.  Analysis

During a February 2010 VA examination, the Veteran was diagnosed with spondylolisthesis on L5 and S1 with bilateral pars defect and foraminal stenosis.  The examiner identified the Veteran's current back disability as degenerative in nature.  Based on this evidence, the current disability requirement for a low back disability is satisfied.  

A review of the Veteran's service treatment records (STRs) reveals that he consistently sought treatment for chronic back pain through October 1988 which he contended began in approximately November 1987.  In March 1988, a muscle strain was diagnosed.  July 1988 x-rays showed pars defect on the left at L5, and an atypical inferior apophyseal joint on the right at L5.  Slight sclerosis of the right sacroiliac joint was also noted.  

The Veteran testified during his May 2012 hearing that during service, he experienced back pain through the time of his discharge, and that he had experienced a continuity of back pain symptomatology since the time of his separation from service.  He reported that he self-medicated his back pain with ibuprofen.  He reported that other than receiving treatment on one recent occasion, he had not received professional medical treatment for his chronic back pain.  

In support of his claim, the Veteran submitted a May 2012 statement from his wife, K. B., indicating that he has continually complained of back pain throughout the time of their marriage, beginning in July 1988, while the Veteran was still on active duty. 

The Veteran is competent to report having current back pain, and he is competent to report suffering chronic back pain since the time of his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His wife is likewise competent to report her observations regarding the Veteran's back pain complaints.  Moreover, the Board finds the reports given by the Veteran and his wife regarding the onset and continuity of his back pain to be credible and supported by the evidence, including evidence found in his STRs.

Based on the competent and credible evidence of record, a continuity of symptomatology of the Veteran's back pain, identified as degenerative in nature, has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

Although the February 2010 VA examiner opined that the Veteran's back disability was less likely as not related to his service, the examiner's opinion was primarily based on a finding that the Veteran suffered only from muscle spasms in nature, and did not fully consider the chronicity of the Veteran's back pain during service, including long after the date of diagnosis of muscle spasms.  The examiner further did not appear to consider the Veteran's competent report of a continuity of back pain symptomatology since his separation from service.  Thus, the VA examiner's opinion is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Given the foregoing, all required elements to establish service connection for a back disability have been met.  See Walker, supra.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and service connection for a back disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

With respect to the Veteran's claim for a compensable disability rating for service-connected left shoulder disability, the Veteran has asserted that his left shoulder pain progressively increased throughout the day and that his range of motion became significantly more limited later in the day.  These recently identified limitations, including flare-ups of left shoulder joint disability, were not addressed in the prior February 2010 VA examination report.  Additionally, the examination report does not fully consider the severity of the left shoulder disability in light of potentially relevant rating criteria.  As such, the Board believes that the February 2010 examination report may not represent the current severity of the Veteran's service-connected left shoulder disability.  Thus, remand for a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 4.2 (2013).

With respect to the Veteran's claimed right shoulder disability, while the February 2010 VA examination report noted degenerative changes in the right shoulder, the examiner did provide an opinion with respect to the etiology of the right shoulder disability.  Pursuant to the duty to assist, remand of this claim is necessary in order to obtain an etiology opinion with respect to current right shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, any relevant treatment records pertaining to the Veteran's claimed shoulder disabilities should be obtained, to include any relevant records from "Bax Doctor."  Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain records pertaining to treatment for the Veteran's claimed shoulder disabilities, to include any relevant treatment records from an identified "Bax Doctor."

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit treatment records himself.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a new VA orthopedic examination of his shoulders.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

With respect to the Veteran's claimed right shoulder disability, the examiner is asked to address the following:

A)  Diagnose and describe all right shoulder disabilities found to be present.

B)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the accident where the Veteran was thrown from a jeep.  

C)  Additionally,  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is proximately due to or the result of (caused by) his service-connected left shoulder disability.

D)  If not, also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is chronically aggravated (permanently made worse) by the service-connected left shoulder disability.  

With respect to the Veteran's service-connected left shoulder disability, the examiner is asked to address the following: 

A)  Identify any and all orthopedic manifestations associated with the Veteran's service-connected left shoulder disability and fully describe the extent and severity of those manifestations.  

B)  Report the Veteran's range of left shoulder motion in degrees.

C)  Determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

D)  Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the left shoulder.

E)  Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the remaining service connection and increased rating claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


